Citation Nr: 1708425	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  99-00 121A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent for intervertebral disc syndrome (IVDS) of the lumbar spine, to include on an extraschedular basis.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to a service-connected disability.


REPRESENTATION

Veteran represented by:	Sean A. Ravin, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to April 1970 in the United States Air Force. 

This case initially came before the Board of Veterans' Appeals (Board) on appeal from November 2000 and March 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (ROs) in Winston-Salem, North Carolina, and St. Petersburg, Florida. 

In January 2003, the Veteran testified before a Veterans Law Judge (VLJ) who is no longer employed at the Board.  A transcript of that proceeding is of record.  In October 2015, the Veteran requested a hearing before another VLJ, which was scheduled for a date in September 2016.  Prior to the date of the hearing, the Veteran's attorney filed a motion to appear at the hearing without the presence of Veteran to allow him to submit testimony from Dr. T. (initials used to protect privacy).  In August 2016, the Board denied the motion, noting that testimony from Dr. T. could be accomplished through a written statement.  In September 2016, the Veteran's attorney requested a 60-day extension to allow him to prepare written argument and evidence for submission to the Board.  The Board granted this motion.  In December 2016, the Board received an Informal Brief from the Veteran's attorney along with a written statement from Dr. T., and a waiver of initial consideration of this evidence by the Agency of Original Jurisdiction (AOJ).  

This case has been before the Board and the Court of Appeals for Veterans Claims (Court) on prior occasions.  Most recently, in April 2014, the Board remanded the claims to the AOJ for additional development.  The case has since been returned to the Board for further appellate review.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case must take into account the existence of these electronic records.


FINDINGS OF FACT

1.  The Veteran's low back disability has been manifested by pain and limitation of motion; however, neither favorable nor unfavorable lumbar ankylosis, nor pronounced IVDS, nor incapacitating episodes have been demonstrated.

2.  Resolving all reasonable doubt in the Veteran's favor, his service-connected low back disability alone prevents him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 40 percent for lumbar spine IVDS have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5293 (as in effect prior to September 26, 2003); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (in effective from September 26, 2003).

2.  The criteria for entitlement to TDIU are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating - Lumbar Spine Disability

A.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Further, in Dingess v. Nicholson, the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his or her claim.  19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded. 

With respect to the increased rating claim, the Veteran is challenging the initial evaluation assigned following the grant of service connection for a low back disability.  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  See also VAOPGCPREC 8- 2003 (December 22, 2003).  Thus, VA's duty to notify has been satisfied with respect to this issue.

VA has also satisfied its duty to assist the Veteran.  All available service treatment records as well as all identified and available VA and private medical records pertinent to the years after service are in the claims file and were reviewed by the Board in connection with the claim.  The Veteran's records from the Social Security Administration (SSA) were also obtained.  The Veteran has not identified any other outstanding records that are relevant to the claim.

Moreover, when VA undertakes to provide VA examinations or obtain VA opinions, it must ensure that the examinations or opinions are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

With respect to the increased rating claim, VA examinations were conducted in February 2000, April 2004, October 2007, March 2009, September 2010, and December 2012.  A medical opinion was also obtained in August 2014.  The Board remanded the claim on multiple occasions to obtain findings adequate to evaluate the Veteran's disability.  As a whole, the Board finds that the VA examinations are adequate to decide the issue because they were based upon consideration of the Veteran's pertinent medical history and current complaints, and the examiners provided the findings necessary to evaluate the disabilities under the rating criteria.  In addition, the evidence of record, lay and medical, does not indicate that there has been a material change in the severity of the Veteran's service-connected lumbar spine disability since he was last examined.  38 C.F.R. § 3.327(a) (2016).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time, as opposed to evidence or allegation of a worsening disability, does not warrant provision of new medical examination).   As such, remand for an additional examination is not required.

In addition, the Veteran testified at a hearing before a Veterans Law Judge in January 2003.  The Veterans Law Judge clearly set forth the issues to be discussed, sought to identify pertinent evidence not currently associated with the claims folder, and elicited further information when appropriate.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate the claim.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103 (c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  There has been no allegation otherwise.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

B.  Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, as in this case, where the question for consideration is the propriety of the initial ratings assigned, evaluation of the evidence since the effective date of the grant of service connection is required.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson, 12 Vet. App. at 126-27.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  
38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

The spine rating criteria were changed during the period relevant to the Veteran's appeal.  Effective September 23, 2002, the criteria for rating IVDS were revised, and, effective September 26, 2003, VA revised the criteria for rating all disabilities of the spine, including IVDS.  See 67 Fed. Reg. 54,345 (2002); 68 Fed. Reg. 51,454-51,458 (2003). 

VA's General Counsel has held that where a law or regulation changes during the pendency of an appeal, the Board should first determine which version of the law or regulation is more favorable to the Veteran.  If application of the revised regulation results in a higher rating, the effective date for the higher disability rating can be no earlier than the effective date of the change in the regulation.  38 U.S.C.A. § 5110(g).  Prior to the effective date of the change in the regulation, the Board can apply only the original version of the regulation.

In a November 2000 rating decision, the RO granted service connection for the Veteran's lumbar spine disability and assigned a 20 percent rating under former Diagnostic Code 5293 for IVDS, effective from April 17, 1997.  In March 2006, the Board assigned a 40 percent rating using the former criteria for IVDS under Diagnostic Code 5293.  In January 2007, the RO implemented the Board's decision and awarded a 40 percent rating effective from April 17, 1997.  

Diagnostic Code 5293, effective prior to September 23, 2002, provided a 40 percent rating for IVDS with severe symptomatology manifested by recurring attacks with little intermittent relief.  A 60 percent rating was warranted for pronounced IVDS, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, and little intermittent relief.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Presently, under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), the disability is evaluated with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or for favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the thoracolumbar spine warrants a 50 percent evaluation, and unfavorable ankylosis of the entire spine is rated 100 percent disabling.  Id.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, normal extension is zero to 30 degrees, normal left and right lateral flexion is zero to 30 degrees, and normal left and right lateral rotation is zero to 30 degrees.  38 C.F.R. § 4.71a, General Rating Formula, Note 2. 

Associated objective neurological abnormalities, including but not limited to bowel or bladder impairment, are to be evaluated separately under an appropriate Diagnostic Code.  38 C.F.R. § 4.71a, General Rating Formula, Note 1. 

Ankylosis is a condition in which an entire spinal segment is immobile and fixed in position.  Unfavorable ankylosis exists where the fixation is in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; and/or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) is considered favorable ankylosis.  38 C.F.R. § 4.71a, General Rating Formula, Note 5.

As of September 23, 2002, IVDS could be evaluated on either the total duration of incapacitating episodes over the past 12 months, or by combining under 38 C.F.R. § 4.25 separate ratings of its chronic orthopedic and neurological manifestations, along with evaluations of all other disabilities, whichever resulted in the higher rating.  A 40 percent evaluation is to be assigned for IVDS with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent evaluation is to be assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243, see 67 Fed. Reg. 54,345 (2002). 

An "incapacitating episode" for purposes of totaling the cumulative time is defined as "period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating IVDS Based on Incapacitating Episodes, Note 1.

C.  Factual Background and Analysis

In this case, the Veteran asserts that his service-connected lumbar spine disability warrants a rating in excess of 40 percent.  

Historically, the Veteran's service treatment records indicate that he complained of intermittent back pain.  See November 1969 service treatment record.  He has since reported that he fell off the wing of an airplane and landed on his back.

After service, in July 1994, the Veteran injured his back while lifting a heavy piece of equipment at work.  He was diagnosed with lumbosacral sprain on top of degenerative disc disease.  At that time, it was noted that it would be unlikely for him to return to work as a fork lift mechanic and that he would benefit from vocational counseling.

In November 1997, the SSA determined that the Veteran was disabled due to schizophrenia and a back disorder.  During a disability evaluation, forward flexion of the thoracolumbar spine was limited to 75 degrees; extension was limited to 20 degrees; bilateral lateral flexion was limited to 15 degrees; and bilateral rotation was limited to 25 degrees.  

The report of the February 2000 VA examination indicates that the Veteran complained of constant back pain and stiffness (3/10 on the pain scale) that increased with overuse and decreased with rest.  He stated that he had flare-ups (10/10) that were horrible and excruciating that could occur on a daily to weekly basis and last from hours to days.  On examination, range of motion of the thoracolumbar spine was limited to 80 degrees of flexion, 25 degrees of extension, 30 degrees of right and left lateral flexion, and 25 degrees of right and left rotation.  There was evidence of painful motion, which was the primary limiting factor in limiting range of motion.  X-rays showed moderate degenerative changed with disc space narrowing at L3-L4, L4-L5, and L5-S1.  The diagnosis was IVDS.  The examiner noted that the Veteran had a long-standing history of low back pain, stiffness, and limitation of motion.  The Veteran also had lumbar spasm as well as degenerative changes and mild scoliosis.  The examiner opined that the Veteran's usual occupation as a mechanic would be extremely difficult for him given the problems associated with pain and stiffness from IVDS.

In January 2003, the Veteran testified before a Veterans Law Judge of the Board.  The Veteran stated that he has had back pain since service and that his condition has deteriorated over time.  See Hrg. Tr. at 7.  He reported that he had episodes of back pain that required him to either lie down or sit down or take it easy.  Id. at 9.  He stated that he was not being treated for his back because he was told that there was nothing that could be done for it.  Id. at 10.  

A July 2003 VA treatment record indicates that the Veteran denied experiencing numbness, weakness, or tingling.  An August 2003 VA X-ray showed pronounced degenerative changes at virtually all levels, most severely at L5-S1 where there was a vacuum disc phenomenon.  There was also facet osteoarthritis, most pronounced from L3 to S1.

During the April 2004 VA examination, the Veteran reported having pain in the lower back with exacerbating episodes once or twice a week.  The Veteran also reported bilateral lower extremity pain.  He indicated that walking, bending and any significant movement exacerbated his pain.  The Veteran denied having weakness, numbness, and mechanical back pain, but did indicate that he had additional limitation of motion, incoordination and fatigability with excess use.  He indicated that he did not use any assistive devices, such as a cane, crutches or walker, but did use a brace every once in a while when the pain became severe. 

On examination, range of motion of the thoracolumbar spine was limited to 60 degrees of forward flexion, 15 degrees of extension, and 15 degrees of right and left lateral flexion.  Right and left lateral rotation was not limited.  The examiner described range of motion as "slightly diminished."  He had 5/5 lower extremity strength and normal sensation throughout.  Deep tendon reflexes were diminished bilaterally at the knee and ankle.  Babinski sign and Lasegue sign were negative.  

The examiner noted that the Veteran had decreased range of motion, weakened movement, excess fatigability, and incoordination with excess use of his back.  The examiner stated that it was difficult to ascertain the degree of excess motion because the Veteran had been at rest, but estimated that he would have approximately 10 to 20 degrees of extra range of motion when he had not been using his back a significant amount.  X-rays showed significant degenerative changes throughout the back with severe changes at L5-S1, facet osteoarthritis at L3-L4, L4-L5, and L5-S1.  The examiner's impression was that the Veteran had severe degenerative disc disease.  The examiner indicated that the Veteran did not have any neurological deficits, but did have limited range of motion, which was worse than it had been previously.  

The October 2007 VA examination reflects that the Veteran complained of having chronic pain, stiffness, and tightness in his back.  He stated that he had flare-ups of pain that radiated into the lateral buttocks areas and down the posterior area of the thighs, posterior calves, and legs.  He reported that he had recently lost his job as a mechanic due to medical conditions, medical sick leave, and the inability to lift or bend.  He stated that he was not able to squat down and recover and had been sleeping in a recliner for years.  The examiner observed that the Veteran did not appear to be in any pain and that he moved quickly and easily down the hallway and into the examining room.  

The Veteran denied experiencing numbness (except for middle low back area during pain), bowel or bladder complaints, and erectile dysfunction.  The Veteran was able to walk unaided, but had a brace available for use.  Squatting and bending were indicated to be very painful. 

On examination, range of motion of the thoracolumbar spine was limited to 48 degrees of flexion (active and passive), 10 degrees of extension, 13 degrees of left lateral flexion, 18 degrees of right lateral flexion, 19 degrees of left lateral rotation, and 18 degrees of right lateral rotation.  The examiner noted that the Veteran's full six movement range of motion was limited to 126 degrees out of a possible 240 degrees.  Therefore, the examiner stated that he had about 50 percent of what full normal range of back movements should have been.  After five repetitions, flexion was limited to 36 degrees and extension was limited to 15 degrees.  The Veteran reported that pain was his major symptom but that he started to feel tightness and mild incoordination symptoms.  He denied weakness, fatigue, and lack of endurance.

On neurologic examination, the Veteran was able to toe and heel walk a short distance.  He squatted slightly greater than 70 percent of the way down, but had to recover and was shaky and uncomfortable.  He also had to hold the edge of the table while squatting.  He exhibited a generally normal tandem walk.  Romberg test and Lasegue's sign were normal.  Deep tendon reflexes were 2+ at the knee and 1+ to 2+ at the ankle.  Pinprick sensation and strength testing in the lower extremities was normal.  Soft touch, vibratory sensation, and proprioception in the great toes were normal.  Measurements of the calves and thighs were symmetrical.  The examiner indicated that there was no evidence of radiculopathy, and no preferential loss of sensation or strength noted.  The examiner also noted that the Veteran did not report any incapacitating episodes, but that he did have incapacitation from his job.  X-rays revealed marked degenerative spondylosis of the lumbar spine.  

The examiner indicated that the final diagnosis was severe degenerative low back disease with marked degenerative disc disease and loss of intervertebral disc space secondary to degenerative disc disease.  

During the March 2009 VA examination, the Veteran stated that his back pain was worse and that he had left leg numbness and tightness.  He indicated that his right leg was not a problem.  It was noted that he had a history of fatigue, decreased motion, stiffness, spasm, and pain.  He indicated that he had radiating pain into the left leg to the calf.  On examination, his gait was normal; there were no abnormal spinal curvatures; there was no ankylosis; there was no objective evidence of spasms, atrophy, guarding, pain with motion, or weakness.  The Veteran had tenderness of the thoracic sacrospinalis.  Motor and sensory examinations were normal.  Reflexes were 1+ (hypoactive) in the upper and lower extremities.  Range of motion of the thoracolumbar spine was limited to 65 degrees of flexion, 15 degrees of extension, right and left lateral flexion to 15 degrees, right and left lateral rotation to 25 degrees.  There were no additional limitations after three repetitions.  Lasegue's sign was negative.  X-rays showed marked degenerative spondylosis of the lumbar spine and dextroscoliosis of the lumbar spine.  

During a September 2010 VA examination, the Veteran reported that he had severe, weekly flare-ups of low back pain that lasted from hours to a day.  He indicated that flare-ups were precipitated by physical activity and relieved by medication and resting in his recliner.  He stated that during flare-ups he had marked reduction in range of motion, was unable to do any physical activity, and was limited to activities of daily living.  The Veteran denied a history of paresthesias, leg and foot weakness, and bowel or bladder impairment.  He noted a history of numbness, fatigue, decreased motion, stiffness, weakness, spasm, and pain.  He indicated that the pain was located in the back at the center and to both sides.  He described the pain as aching, tight, and stiff.  He stated that he had constant pain that was moderate in nature and radiated into the left buttock, posterior thigh, posterior leg, and occasionally the top of the foot.  The radiating pain was described as numbness, sharp, and aching.  

On examination, the Veteran's gait was normal.  There were no abnormal spinal curvatures and no ankylosis.  There were no muscle spasms, atrophy, guarding, pain with motion, or weakness of the thoracolumbar sacrospinalis.  Tenderness was noted bilaterally.  Active range of motion was limited to 80 degrees of flexion, 10 degrees of extension, 10 degrees of left and right lateral flexion, and 25 degrees of left and right lateral rotation.  There was no additional limitation with repetitive motion.  Reflexes were hypoactive throughout.  Sensory and motor examinations were normal.  Lasegue's sign was negative.  There was no objective evidence of pain on range of motion.  Passive range of motion was unchanged from active range of motion.  The examiner indicated that because the Veteran was not experiencing a flare-up at the time of the examination, it would speculative to report the limitation of range of motion during a flare-up.  The examiner noted a diagnosis of degenerative disc disease and osteoarthritis of the lumbosacral spine.  There was no objective clinical evidence of lumbosacral radiculopathy.  The examiner noted that the effect on the Veteran's usual occupation was increased absenteeism and an inability to perform his duties.  The effect on occupational activities was decreased concentration, decreased mobility, problems lifting and carrying, and pain.  The examiner opined that the Veteran's service-connected lumbar spine disability "should not preclude sedentary employment," but noted that physical employment was limited.  The examiner further noted that the Veteran had significant limitation with range of motion and that this would increase significantly with physical activity.

The December 2012 VA examination reflects that the Veteran complained of constant back pain radiating into the left posterior thigh to the knee.  He stated he rarely had pain in the right lower extremity.  He also stated that pain was aggravated by prolonged sitting or standing and relieved by rest, and that he had flare-ups once a week, which were treated with medication and rest.  On examination, range of motion of the thoracolumbar spine was limited to 70 degrees of flexion, 10 degrees of extension, 10 degrees of left and right lateral flexion, and 20 degrees of left and right lateral rotation.  There was no objective evidence of painful motion.  After repetitive-use testing, there was no additional loss of range of motion.  The examiner indicated that the function loss or impairment after repetitive use involved less movement than normal.  Strength and sensory testing of the lower extremities was normal.  Reflexes were hypoactive at the knee and ankle.  Straight leg testing was negative bilaterally.  The examiner indicated that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy and that he did not have any other neurologic abnormalities or findings related to the lumbar spine disability.  The examiner noted that the Veteran had worked as a mechanic, that he had not worked since the early 1990s, and that this work would aggravate his low back pain.  

In an August 2014 report, the examiner who conducted the December 2012 explained that magnetic resonance imaging (MRI), electromyography (EMG), and nerve conduction studies were not required to evaluate the existence of any sciatic neuropathy or radiculopathy because there was no evidence of lumbar radiculopathy.  The examiner noted that both the October 2007 and March 2009 VA examination reports indicated that there was no evidence of lumbosacral radiculopathy and that the tenderness of the sciatic nerves noted in October 2007 was a non-specific finding that did not indicate radiculopathy.  

The 40 percent rating currently assigned to the Veteran's low back disability is based on the old criteria under Diagnostic Code 5293.  Under Diagnostic Code 5293, a 40 percent rating is warranted for severe IVDS, recurring attacks, with intermittent relief.  A 60 percent rating is warranted for pronounced IVDS with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate for the site of diseased disc, little intermittent relief. 

In this case, the Board finds that the Veteran's symptoms have been consistent with no more than severe IVDS.  His service-connected low back disability is primarily manifested by pain and decreased range of motion.  The evidence does not indicate that he has had persistent symptoms compatible with sciatic neuropathy.  In July 2003, the Veteran denied experiencing numbness, weakness, or tingling.  In April 2004, he had normal strength and sensation throughout.  The April 2004, October 2007, September 2010, and December 2012 VA examiners all indicated that there was no objective evidence of lumbosacral radiculopathy.  Notably Lasegue sign (straight leg raise) was negative in April 2004, March 2009, September 2010, and December 2012.  Overall, this pathology is most consistent with no more than severe IVDS.  Thus, no more than a 40 percent evaluation is warranted under Diagnostic Code 5293.

Effective September 23, 2002, IVDS may also be evaluated based on incapacitating episodes.  As noted above, to warrant a higher, 60 percent rating, there must be evidence of incapacitating episodes having a total duration of at least 6 weeks in a 12-month period.  An incapacitating episode is defined by regulation as one that requires bed rest prescribed by a physician and treatment by a physician.  Here, there is no lay or medical evidence that the appellant had at least six weeks of incapacitating episodes during a 12 month period.  Therefore, a higher evaluation is not warranted on this basis.

The Board also does not find that a rating in excess than 40 percent for the Veteran's low back disability is warranted under the revised criteria, which became effective September 26, 2003.  To warrant a higher, 50 percent rating under the General Rating Formula for Diseases and Injuries of the Spine, there must be evidence of unfavorable ankylosis of the entire thoracolumbar spine.  To warrant a 100 percent rating, there must be evidence of unfavorable ankylosis of the entire spine.  From September 26, 2003, the evidence does not reflect that the Veteran's low back disability resulted in ankylosis, favorable or unfavorable.  At worst, the forward flexion was limited to 36 degrees after five repetitions.  See September 2010 VA examination.  More recently, in December 2012, forward flexion was only limited to 70 degrees (90 degrees is normal) and there was no additional loss of motion after repetitive testing.  Forward flexion greater than 30 degrees is actually consistent with a 20 percent rating under the General Rating Formula.  Forward flexion greater than 60 degrees is consistent with a 10 percent rating under the General Rating Formula.  Thus, the 40 percent rating more than adequately compensates the Veteran.

In addition, while there is evidence of additional functional loss due to pain, such functional loss does not more nearly approximate unfavorable ankylosis of the thoracolumbar spine or unfavorable ankylosis of the entire spine, i.e., the symptomatology required for either a 50 percent disability rating or a total rating. 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Mitchell, DeLuca, supra.  In this regard, the September 2010 VA examiner noted additional limitation with repetitive motion; however, the examiner did not describe any symptomatology tantamount to unfavorable ankylosis.  Under these circumstances, there is no basis for a rating higher than 40 percent in light of the factors set forth in 38 C.F.R. §§ 4.40, 4.45, and 4.59.

The Board has also considered whether a separate rating is warranted for lumbar radiculopathy based on the Veteran's intermittent complaints of pain radiating into his buttocks and lower extremities.  As noted above, however, the April 2004, October 2007, September 2010, and December 2012 VA examiners all indicated that there was no objective evidence of lumbosacral radiculopathy.  Notably Lasegue sign (straight leg raise) was negative in April 2004, March 2009, September 2010, and December 2012.  As the evidence during this time period has not shown consistent neurological deficiencies in the lower extremities, a separate, compensable rating is not warranted.  

In addition, the Board has considered 38 C.F.R. § 4.59 and the Court's decision in the case of Correia v. McDonald.  28 Vet App. 128 (2016).  In Correia, the Court found that pursuant to 38 C.F.R. § 4.59 joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  Regarding the thoracolumbar spine, there is no opposite joint to be tested.  Range of motion was tested on both active and passive motion; however, there was no difference in functional impairment.  See October 2007 and September 2010 VA examinations.  The Board notes that active range of motion of the thoracolumbar spine is tested while the Veteran is standing and bearing the weight of his own body, i.e., in a weight-bearing position.  Therefore, testing on weight-bearing would generally produce more restrictive results than testing done without weight-bearing.  Hence, there is no prejudice to the Veteran in relying on the VA examinations that involved active range of motion testing on weight bearing because such results tend to produce the "worst case scenario" of impairment and thus would tend to support the highest possible rating. 

D.  Extraschedular Consideration

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's service-connected disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321 (b)(1) (2016).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. 
§ 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

Regarding the Veteran's low back disability, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology, which include the pain and limited range of motion.  As discussed above, there are higher ratings available under the diagnostic criteria, but the Veteran's disability is not productive of such manifestations.

Indeed, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board finds that the schedular criteria reasonably describe the Veteran's disability picture in this case.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected low back disability under the provisions of 38 C.F.R. § 3.321 (b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).

The Board further notes that, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all of the service-connected disabilities experienced.  However, the Court has also held that "[a]lthough the Board must consider any combined effects resulting from all of a claimant's service-connected disabilities insofar as they impact the disability picture of the disabilities on appeal, it lacks jurisdiction to consider whether referral is warranted solely for any disability or combination of disabilities not in appellate status, just as it lacks jurisdiction to examine the proper schedular rating for a disability not on appeal."  Yancy v. McDonald, 27 Vet. App. at 496.  In this case, the Veteran does not have multiple service-connected disabilities.  Therefore, Johnson is not applicable.  


II.  TDIU

In this case, the Veteran contends that his service-connected low back disability renders him unable to maintain employment.  For the reasons explained below, resolving all reasonable doubt in his favor, the Board finds that entitlement to TDIU is warranted.

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

Entitlement to a total rating must be based solely on the impact of a veteran's service-connected disabilities on his ability to secure and follow substantially gainful employment.  See 38 C.F.R. § 4.16(a).  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). 

Individual unemployability must be determined without regard to any nonservice-connected disabilities or a veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough to show unemployability.  A high rating in itself is recognition that the impairment makes it difficult to secure or follow employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363. 

Thus, the Board must evaluate whether there are circumstances in a veteran's case, apart from any non-service-connected conditions and advancing age, which would justify a TDIU rating.  38 C.F.R. § § 3.341 (a), 4.16, 4.19.  See Van Hoose, 4 Vet. App. at 363; see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  A veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b). 

When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3 .

The Veteran is service connected for lumbar spine IVDS with an evaluation of 40 percent (as of this decision).  He has no other service-connected disabilities.  Hence, the Veteran's combined disability rating does not satisfy the threshold minimum percentage rating requirements of 38 C.F.R. § 4.16(a) for TDIU and, thus, his claim must considered on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b).  38 C.F.R. § 4.16(b) provides that in all cases where a veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability should be referred to the Director of Compensation Service.  Referral to the Director of Compensation Service has not been done in this case.  

In Bowling v. Principi, 15 Vet. App. 1, 10 (2001), the Court, citing its decision in Floyd v. Brown, 9 Vet. App. 88, 94-97 (1995), held that the Board cannot award a TDIU under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  Indeed, in Bowling, the Court reversed the Board only to the extent that the Board concluded that the Veteran "was ineligible for 4.16(b) - TDIU consideration."  Id.  

However, the Board finds that Bowling and Floyd's prohibition against granting an extraschedular TDIU in the first instance has been implicitly overruled through the issuance of the Court's decisions in Thun and Anderson, as well as the Federal Circuit's affirmance of Thun and its decisions in Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and Johnson.  It simply defies logic and the intent of the law that the Board is able to review de novo the determinations of the Director of Compensation, yet must send it to him in the first instance, even when the Board finds that the evidence of record already shows the Veteran is incapable of obtaining or engaging in substantially gainful employment.  Cf. Evans v. McDonald, No. 11-2917, slip op. at 16 (Vet. App. Dec. 2, 2014 ) (en banc) (Kasold, J., concurring) ("the standard for referral is identical to the standard for an extraschedular TDIU award"); Anderson, 22 Vet. App. at 432 (Schoelen, J., concurring) ("authorizing the Director of C & P to overrule the Board's findings with respect to the adequacy of the schedular evaluations would frustrate the Board's appellate authority.")

There is ample support for this view aside from the decisions mentioned above.  See 38 U.S.C. §§ 511(a), 7104(a) ("All questions in a matter ... subject to decision by the Secretary shall be subject to one review on appeal to the ... Board."); Disabled Am. Veterans, 327 F.3d 1339 at 1347 ("Together [sections] 511(a) and 7104(a) dictate that the Board acts on behalf of the Secretary in making the ultimate decision on claims and provides 'one review on appeal to the Secretary' of a question 'subject to decision by the Secretary' under [section] 511(a)."); Floyd, 9 Vet. App. at 100 (Steinberg, J., dissenting) ("whereas the [Under Secretary for Benefits] and the Veterans Benefits Administration have no direct statutory base of adjudicative authority, receiving all authority from the Secretary, the BVA, as the Secretary's delegation clearly recognizes in the emphasized language, has an independent statutory base of authority, which the Secretary has no authority to limit.") (emphasis added); 38 C.F.R. § 19.9 (d)(2) ("A remand or referral to the agency of original jurisdiction is not necessary for any of the following purposes: Considering law not already considered by the agency of original jurisdiction, including, but not limited to, statutes, regulations, and court decisions.")

Moreover, this is a favorable determination that the Board would eventually grant, anyway, such as if the Director disapproved TDIU.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to legal requirements does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case, as such adherence would result in unnecessarily imposing additional burdens on VA with no benefit to the Veteran); see also Shade v. Shinseki, 24 Vet. App. 110, 123-24 (2010) (Lance, J., concurring) ("reopening the claim only to deny it without providing assistance would be a hollow, technical decision.  There is no reason to expend agency resources on a semantic determination that is not tied to a meaningful procedural duty."); Floyd, 9 Vet. App. at 95 (where the BVA had purported to grant an extraschedular rating, the Court stated that a claim for an extraschedular rating must be sent by the BVA to those "officials who possess the delegated authority to assign such a rating in the first instance," but held that the BVA's failure to so refer to such officials constituted harmless error). 

The Board recognizes that this appeal has been pending for nearly 20 years.  Further development of this appeal would only result in a delay of the award of benefits to the Veteran as the record clearly shows that the Veteran is unable to work due to his service-connected back disability.  Therefore, given the Board's reasoning as outlined above, it will not make the Veteran wait for any further processing by VA.  See Delisio v. Shinseki, 25 Vet. App. 45, 63 (2011) (Lance, J., concurring) ("There is an unfortunate-and not entirely unfounded-belief that veterans law is becoming too complex for the thousands of regional office adjudicators that must apply the rules on the front lines in over a million cases per year."); cf. Coburn v. Nicholson, 19 Vet. App. 427, 434 (2006) (Lance, J., dissenting) (noting that an unnecessary remand "perpetuates the hamster-wheel reputation of veterans law").  

In this case, the SSA has determined that the Veteran is disabled due to a combination of psychiatric and back disorders.  He is not service connection for his psychiatric disorder.  Therefore, the dispositive question is whether his low back disability, alone, renders him unable to maintain substantially gainful employment.

The evidence indicates that the Veteran has a high school diploma and worked primarily as a mechanic.  He last worked as a forklift mechanic in 1994.  The February 2000 VA examiner opined that it would be "extremely difficult" for him to continue with his usual occupation because of his IVDS symptomatology.  The September 2010 VA examiner indicated that his service-connected low back disability should not preclude sedentary employment, but that physical employment was limited.  

In August 2016, Dr. E.T. (a licensed psychologist and rehabilitation counselor) reviewed the Veteran's claims file and interviewed him.  She provided a detailed employment and medical history.  She noted that the medical evidence regarding his low back was sometimes overshadowed by his significant psychiatric problems, but that the severity of his IVDS and lumbar spine was well-documented.  She opined that the Veteran's level of pain would render him unable to maintain and sustain substantial, gainful work activity even at the sedentary level.  She indicated that the fact that he would lose time for his low back disability would preclude him from working in a competitive job market.  

The law is clear.  Pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  38 U.S.C.A. § 5107 (b) (West 2014).  Here, the Board finds that the evidence is at least in equipoise as to whether the Veteran is unable to maintain substantially gainful employment due to his service-connected low back disability.  The Board therefore concludes that, with the benefit of the doubt resolved in the Veteran's favor, a grant of TDIU is warranted.  See Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner' . . . . [I]f . . . the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute].").


ORDER

An initial rating in excess of 40 percent for a low back disability is denied.

Entitlement to TDIU is granted, subject to the regulations governing the payment of monetary awards.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


